Case 1:19-cr-00895-AKH Document 26 Filed 06/01/20 Page 1 of 1

ALVIN K. HELLERSTEIN
UNITED STATES DISTRICT JUDGE
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

500 PEARL STREET
NEW YORK, NY 10007-1581

(212) 805-0152

TO: Concerned Parties

FROM: Brigitte Jones, Courtroom Deputy Date: 6/1/2020
by Order of Judge Alvin K. Hellerstein

US v. Oluwaseun Ogunbambo — 19 Cr. 895(AKH)

The pre-trial conf. previously scheduled for June 10, 2020 @ 12:00 pm is
hereby adjourned.

You are hereby notified that you are required to appear for a pre-trial conf.

Date : June 15, 2020
Time: 9:00 a.m.

Counsel will be contacted once all the details for the video conferencing is
finalized.

So Ordered,

h. {lA

Alvin K. Hellerstein, U.S.D.J.
